Citation Nr: 1530606	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an effective date earlier than April 15, 2011, for the award of service connection and a 30 percent rating for posttraumatic stress disorder (PTSD) with secondary depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from  May 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), and a June 2014 rating decision of the Milwaukee, Wisconsin RO.  The Veteran's records were subsequently transferred to the St. Paul, Minnesota, RO.

The issues of service connection for sleep apnea on the merits and entitlement to an effective date earlier than April 15, 2011, for the award of service connection and a 30 percent rating for PTSD with secondary depression and anxiety disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  By decision dated May 2010, the RO denied service connection for sleep apnea on the basis that it was not present in or caused by service, and not related to service-connected disability.

2.  The evidence added to the record since the May 2010 determination provides a reasonable possibility of substantiating the claim for service connection for sleep apnea.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision reopens the claim of service connection for sleep apnea, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings concerning sleep apnea.  

A January 2005 statement from the Veteran's wife is to the effect that he has had sleep problems for 25 years.  She related that his breathing becomes irregular periodically during the night and that he snores.

A June 2005 sleep study at a private facility showed obstructive sleep apnea.

An August 2005 rating decision denied the Veteran's claim for service connection for sleep apnea on the basis that it was not shown in service or for many years thereafter.  The Veteran was notified of this decision, but did not file a timely appeal.  

An October 2007 rating decision again denied the Veteran's claim for service connection for sleep apnea.  It was noted there was no evidence showing a relationship to service or a service-connected disability.  The Veteran was notified of this decision, but did not file a timely appeal.  No new and material evidence was received by VA within one year of the March 2008 decision.

In September 2009, the Veteran sought to reopen his claim for service connection for sleep apnea.

Private medical records dated from 2003 to 2013 show treatment for various disabilities, to include sleep apnea.  It was noted in May 2013 that the Veteran had a history of obstructive sleep apnea and he indicated it had been diagnosed two to three years earlier.

The Veteran was seen by L.J.C. Scott, M.D. in June 2014.  He stated the Veteran's sleep apnea was related, in part, to his peripheral neuropathy and diabetes mellitus.  He concluded the Veteran had a length-dependent, sensory and motor axonal neuropathy, large and small fiber, with his underlying diabetes contributing to his neuropathy.  Dr. Scott stated that while the cause of the Veteran's sleep apnea was multi-factorial, his risk factors included peripheral neuropathy, diabetes mellitus and age.

Of record is an article linking sleep apnea and diabetes.  It was stated that diabetics are at an increased risk of developing obstructive sleep apnea compared to people without diabetes mellitus.  

The Veteran has been granted service connection for, among other disabilities, posttraumatic stress disorder (PTSD), rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy and restless leg syndrome of the left lower extremity, rated 10 percent disabling; and peripheral neuropathy and restless leg syndrome of the right lower extremity, rated 10 percent disabling.

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the RO denied service connection for sleep apnea in May 2010 includes an opinion by Dr. Scott, the Veteran's physician, to the effect that there is a link between diabetes and sleep apnea.  The Veteran submitted a medical article that also suggests these disabilities are related.  Thus, the additional evidence raises a reasonable possibility that the Veteran has sleep apnea that is related to a service-connected disability, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for sleep apnea is reopened.



ORDER

New and material evidence has been received, and the claim for service connection for sleep apnea is reopened.


REMAND

The Board finds that further development is needed for proper de novo adjudication of the reopened claim of service connection for sleep apnea.  Dr. Scott's opinion is insufficient to grant service connection because no supporting rationale was provided and it is not clear if the Veteran's records were reviewed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, a VA examination must be requested.

During the May 2015 hearing before the undersigned, reference was made to a statement from the Veteran's primary care provider, Dr. Ford, that reportedly related sleep apnea to his service-connected disabilities.  No such statement is of record.  

The Board also notes the Veteran asserted in May 2013 that his sleep apnea was secondary to PTSD.  At the time this claim was made, service connection had not been established for it.

The RO granted service connection for PTSD with secondary depression and anxiety disorder in a June 2014 rating action, and assigned a 30 percent evaluation, effective April 15, 2011.  The Veteran submitted a notice of disagreement with the effective date of the award of service connection in July 2014.  A statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, this claim will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to submit statements from Dr. Scott and Dr. Ford providing a rationale for their opinions relating sleep apnea and diabetes.

2.  After the above development has been accomplished, please arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's obstructive sleep apnea.  

(a) The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran's obstructive sleep apnea is related to service; and 

(b) Whether it is at least as likely as not (50 percent or higher probability) that sleep apnea caused by a service connected disability, to include diabetes, peripheral neuropathy, or PTSD; and 

(c) Whether it is at least as likely as not that the Veteran's obstructive sleep apnea was aggravated by a service-connected disability, to include diabetes, peripheral neuropathy or PTSD.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should consider the statement from Dr. Scott, as well as any other medical opinions submitted.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  The AOJ should also issue an appropriate statement of the case addressing the issue of entitlement to an effective date earlier than April 15, 2011, for the award of service connection and a 30 percent rating for PTSD with secondary depression and anxiety disorder.  The appellant and his representative should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued.

4.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


